Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 06/15/22 has been entered. Claims 1-8 and 10-16 remain pending in the application.
Quayle Action
Upon the amendments contained in this office action, this application is in condition for allowance except for the following matters.
The drawings are objected to:
because of ambiguous “floating” reference numerals “a” and “b”; and,
under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 “A kit for dispensing a fluid from a fluid dispenser according to claim 1” (claim 15)
as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “16” has been used to designate both a removable cover with supply opening (Fig. 7) and a non-removable cover with no supply opening (Fig. 8);
reference character “15” has been used to designate both a body without a hinged cover (Fig. 7) and a body with a hinged cover (Fig. 8);
reference character “6” has been used to designate both a slot supply opening (Fig. 8) and a circle supply opening (Fig. 9);
reference character “18” has been used to designate both a tapered recess (Fig. 10a) and a lollipop recess (Fig. 10b);
reference character “25” has been used to designate both an interconnection piece with straight bottom end (Fig. 13) and an interconnection piece with a concave bottom end (Fig. 14);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Anita Cepuritis on 9/9/22.
Cancel claim 8
Replace claim 1 with the following:
A fluid dispenser comprising: 
a flexible container (1) adapted to contain a fluid, wherein the flexible container (1) comprises an opening (2) and a neck (3) disposed about the opening (2); 
a rigid outer container (4) adapted to house the flexible container (1), wherein the rigid outer container (4) comprises an installation opening (5) for insertion of the flexible container (1) within the rigid outer container (4) and a supply opening (6) for detachably engaging with the neck (3) of the flexible container (1); and
 a dispensing member (7) for drawing the fluid through the opening (2) in the flexible container (1), wherein the dispensing member (7) comprises a connection piece (8) for attaching to the neck (3) of the flexible container (1); 
wherein the flexible container (1) is fixed within the rigid outer (4) container (4) by engaging the neck (3) of the flexible container (1) with the supply opening (6) of the rigid outer container (4);
 wherein the connection piece (8) of the dispensing member (7) is indirectly attached to the neck (3) of the flexible container (1); and 
further comprising an interconnection piece for interconnecting the connection piece (8) of the dispensing member (7) and the neck (3) of the flexible container (1);
wherein the supply opening (6) is detachably and indirectly engaged with the neck of the flexible container (1).
Replace claim 10 with the following:
The fluid dispenser of claim 1, wherein the interconnection piece interconnects the supply opening (6) of the rigid outer container (4) and the neck (3) of the container (1).
Replace claim 11 with the following:
The fluid dispenser of claim 1, wherein the supply opening engages the neck (3) of the flexible container (1) or the connection piece (8) of the dispensing member (7) or the interconnection piece, such that at least one of horizontal, vertical and rotational movement of the neck (3) of the flexible container (1) or the connection piece (8) of the dispensing member (7) of the interconnection piece is limited.
Replace claim 15 with the following:
A kit for dispensing a fluid from a fluid dispenser, according to claim 1, wherein the interconnection piece is assembled prior to use of the dispenser.
In claim 16, delete the word “optionally”.
Response to Arguments
In regards to the objections to the drawings, all are withdrawn except for that maintained in this office action. 
In regards to the rejections under 35 USC § 112, all are withdrawn. 
Reasons for Allowance
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (WO 2008069213 and US 5474212) fail to disclose the details of the applicant’s invention as cited in each of claims 1 and 16. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claim 1 inventive: “[…] the supply opening is detachably and indirectly engaged with the neck of the flexible container […]”. 
Specifically, at least the following limitations, when considered in context, makes claim 16 inventive: “[…] the supply opening is detachably and indirectly engaged with the neck of the flexible container […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 


/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754